Citation Nr: 1013492	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  05-19 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for interstitial lung 
disease, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317 or, alternatively, to include as due to 
asbestos exposure. 

2.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD), claimed as memory 
loss.

3.  Entitlement to an initial rating in excess of 20 percent 
for chronic low back disorder.

4.  Entitlement to an initial rating in excess of 10 percent 
for right wrist status post open reduction internal fixation 
of ulnar fracture.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to 
October 1968, from November 1990 to June 1991, from March 
2003 to March 2004, and from March 2004 to November 2004.  He 
also had intercurrent service with the Alabama Army National 
Guard until his discharge in December 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

In December 2009, the Veteran testified during a video 
conference Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  On the day 
of the hearing, the Veteran submitted additional evidence, 
including his copy of service personnel records and service 
treatment records (copies of which were already found within 
the claims file).  In a December 2009 statement, the Veteran 
waived initial RO consideration of this new evidence.  The 
Board accepts this additional evidence for inclusion in the 
record.  See 38 C.F.R. § 20.800 (2009).

The Board notes that during the course of his appeal the 
Veteran raised additional theories of entitlement to service 
connection for interstitial lung disease (due to asbestos 
exposure during his first period of active duty while in the 
Navy and, alternatively, as due to exposure to environmental 
hazards encountered during the Persian Gulf War).  The 
Veteran raised these issues in a June 2005 VA Form 9, 
Substantive Appeal and during his video conference Board 
hearing (see transcript at pp. 15-16).  The United States 
Court of Appeals for Veterans Claims held recently that 
although there may be multiple theories of entitlement to a 
benefit for a disability, if the theories all pertain to the 
same benefit for the same disability then they constitute 
part of the same claim.  Roebuck v. Nicholson, 20 Vet. App. 
307, 313 (2006).  In light of Roebuck, the Court has 
recharacterized the issue on appeal as it now appears on the 
title page.

The issue of service connection for interstitial lung 
disease, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317 or, alternatively, to include as due to 
asbestos exposure, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  The evidence does not show that the Veteran's PTSD 
results in occupational and social impairment with reduced 
reliability and productivity.  

2.  The Veteran's chronic low back disorder is not manifested 
by limitation of flexion of the thoracolumbar spine to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine;  there is no evidence this spinal 
disability resulted in incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
prior year.

3.  The Veteran's right wrist status post open reduction 
internal fixation of ulnar fracture is not manifested by 
ankylosis of the wrist or those factors warranting an extra-
schedular rating.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2009).

2.  The criteria for an initial rating in excess of 20 
percent for chronic low back disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5237, 5243 (2009).

3.  The criteria for an initial rating in excess of 10 
percent for right wrist status post open reduction internal 
fixation of ulnar fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.20, 4.71a, Diagnostic Code 5215 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in October 2004, April 2005, March 2006 and October 
2008.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  Thereafter, the claims were 
reviewed in a supplemental statement of the case issued in 
May 2009.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the March 2006 
correspondence.  In view of the above, the Board finds that 
the notice requirements pertinent to the issues on appeal 
have been met.

The duty to assist also has been fulfilled as private and VA 
medical records relevant to these matters have been requested 
or obtained and the Veteran was provided with VA 
examinations.  The Board finds that the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA laws 
and regulations and to move forward with these claims would 
not cause any prejudice to the Veteran.

Increased Ratings - Laws and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held 
that a claim for a higher rating when placed in appellate 
status by disagreement with the original or initial rating 
award (service connection having been allowed, but not yet 
ultimately resolved), remains an "original claim" and is 
not a new claim for an increased  rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations may be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2009).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009). 

Words such as "moderate," "moderately severe" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2009).  Use of 
terminology such as "severe" by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2009). 

PTSD

Historically, service connection for PTSD, claimed as memory 
loss, was granted in the March 2005 rating decision currently 
on appeal and a 10 percent disability rating was assigned, 
effective November 3, 2004, the day after the Veteran's 
discharge from his last period of active duty.  Subsequent to 
his Notice of Disagreement, the RO increased the disability 
rating from 10 percent to 30 percent, effective November 3, 
2004.  The Veteran, thus, is currently assigned a 30 percent 
disability rating for PTSD, pursuant to the rating criteria 
found in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Under that code and the General Rating Formula for Mental 
Disorders, ratings may be assigned ranging between 0 and 100 
percent.  A 30 percent disability rating is appropriate when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.

The next higher rating of 50 percent requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Reports of psychiatric examination and treatment frequently 
include a Global Assessment of Functioning (GAF) score.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF scale includes scores ranging 
between zero and 100 which represent the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health illness.  The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an 
assigned GAF score, like an examiner's assessment of the 
severity of a condition, is not dispositive of the percentage 
rating issue; rather, it must be considered in light of the 
actual symptoms of a psychiatric disorder (which provide the 
primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a) (2009).

A GAF score of 51 to 60 indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). 

A GAF score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well with some meaningful interpersonal 
relationships.

A GAF score of 71 to 80 is defined as the presence of 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning.

The Veteran essentially asserts that his PTSD has worsened 
over time because he is easily upset, has a poor memory, and 
cannot keep his balance.  (See transcript at pp. 3-6).

The Veteran underwent a VA examination in December 2004.  He 
told the examiner he had nightmares and flashbacks about the 
first Gulf War about twice a week since March 2003 with 
occasional depression, nervousness, poor concentration, 
irritability and a short temper.  He reported sleeping 
difficulties and waking during the night with anger and 
feelings of isolation.  He told the examiner he had married 
three times, the most recent in 1982, and had three adult 
daughters.  He denied alcohol and substance abuse problems.  

On mental status examination, it was noted the Veteran was 
hyperalert with increased startle response, tended to self-
isolation, and had a constricted affect.  His speech was 
coherent and relevant, mood was occasionally nervous and 
depressed, and his thought process, memory, insight and 
judgment were intact.  He said that his irritability and 
short temper affected him at work and socially on occasion.  
Diagnosis was mild PTSD and a GAF score of 70 was assigned.


VA outpatient treatment records indicate few treatments or 
evaluations.  A February 2005 psychiatric evaluation at a VA 
mental health clinic noted the Veteran's neat appearance, 
cooperative behavior, normal speech, full range affect, 
dysphoric mood, and linear and goal-directed thought process.  
There was no indication of suicidal or homicidal ideations, 
hallucinations, or delusions.  Initial impression of the 
staff psychiatrist was adjustment disorder with anxiety and 
depression and rule out syndromal PTSD.  A GAF score of 79 
was assigned.

A May 2005 VA outpatient treatment record noted that the 
Veteran took no medications for his PTSD and still had 
nightmares.  Though a mental status examination noted the 
same or identical symptomatology to the February 2005 
examination, a GAF score of 55 was assigned.  

The Veteran underwent a VA examination in April 2009.  It was 
noted that the Veteran suffered from left leg pain associated 
with a past break that healed incorrectly and that he 
struggled with low back pain, hypertension, and a host of 
skeletal issues.  The Veteran alluded to an unspecified sleep 
medication which he characterized as ineffective.  He said 
that he rarely saw his adult daughters, that his relationship 
with his third wife was tenuous, and that he had few friends.  
He enjoyed working on older cars though his capacity to do so 
was now limited.  

On examination, he was oriented to person, place and time.  
Difficulty sleeping, irritability or outbursts of anger, 
difficulty in concentrating and an exaggerated startle 
response were noted.  The Veteran exhibited a constricted 
affect and his mood appeared to fall within normal limits.  
His thought process and content were unremarkable.  Daily 
intrusive thoughts were noted but he denied frequent dreaming 
regarding combat.  There was no indication of obsessive 
behaviors, panic attacks, suicidal or homicidal ideations, 
episodes of violence, or hallucinations.  His remote memory 
was normal while his recent and immediate memory were mildly 
impaired.  It was noted that the Veteran retired from his 
city job in June 2008 secondary to medical complications.  



Diagnosis was chronic PTSD and a GAF score of 65 was 
assigned.  The examiner noted that both the Veteran and his 
wife complained about his impaired memory, but the VA 
psychologist found no evidence of memory deficits that might 
exceed what would be expected among most individuals who 
suffer from PTSD.  He suggested that pain-related causes 
likely played a role with memory difficulties.  Overall, the 
examiner did not find the Veteran's psychiatric status to be 
significantly more severe than was the case during his 
December 2004 examination.

Based upon the evidence of record, the Board finds that the 
Veteran's PTSD is manifested by no more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as: irritability, sleep 
impairment, isolation, occasional depressed mood, difficulty 
in concentration, and a hyperstartle response.  The evidence 
of record does not show that the Veteran's PTSD symptoms were 
reflective of the criteria for the next higher rating of 50 
percent, which requires occupational and social impairment 
with reduced reliability and productivity.  While the Veteran 
did exhibit some symptoms contained in the criteria for the 
assignment of a 50 percent rating, such symptoms were limited 
to a constricted effect noted in December 2004 and impairment 
of short term memory.  During the period of appeal there was 
no objective evidence of difficulty in understanding complex 
commands; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships.  The symptomatology described in the December 
2004 VA examination and in the April 2009 VA examination is 
more consistent with the rating criteria for a 30 percent 
rating than for any higher rating.  The Board notes that the 
GAF scores assigned range from 55 to 79, which indicates 
slight to moderate symptoms.  Most of the GAF scores were in 
the range representing mild symptoms, which, overall, is 
commensurate with the assigned 30 percent disability rating 
for PTSD.  

Thus, based on the evidence found in the record and recited 
above, the Board finds that an initial rating in excess of 30 
percent for PTSD is not warranted in this case.

Back

In the March 2005 rating decision on appeal, the Veteran was 
granted service connection for a chronic low back disorder 
and awarded a 20 percent disability rating, effective 
November 3, 2004.  In his April 2005 Notice of Disagreement, 
the Veteran requested a higher rating for his back condition.  
The Veteran was rated pursuant to the provisions of 
Diagnostic Code 5237 for rating lumbosacral strain.  Under 
Diagnostic Code 5237, lumbosacral strain is rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.130 (2009).

This General Rating Formula assigns disability ratings with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by the residuals of the injury or disease.  Under 
this formula, a 20 percent disability rating is for 
assignment when there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
or with a combined range of motion not greater than 120 
degrees or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  A 40 
percent disability rating is for assignment when forward 
flexion of the thoracolumbar spine is 30 degrees or less or 
for favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent disability rating is for assignment upon a showing 
of unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent disability rating is for assignment upon a 
showing of unfavorable ankylosis of the entire spine.

A note after the General Rating Formula specifies that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
separately evaluated under an appropriate Diagnostic Code.  
Note (2) to the General Rating Formula explains that for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Note (5) defined unfavorable ankylosis as a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Also potentially applicable is Diagnostic Code 5243 for 
intervetebral disc syndrome (IVDS).  Under Diagnostic Code 
5243, a 40 percent rating can be assigned for incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks during the past twelve months.  A 60 
percent rating can be assigned for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Note (1) after the Diagnostic Code explains that 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

VA treatment records dated from November 2004 to April 2009 
reveal the Veteran was occasionally treated for complaints of 
lower back pain.  In November 2004 he was given a TENS unit 
and thermo pad to use at home for his back and knee pain.  

The Veteran underwent a VA examination in December 2004.  He 
complained of low back pain that had slowly worsened over the 
past 27 years.  He said that intermittent pain was an 8 to 9 
on the pain scale and that he had associated stiffness and 
weakness.  He reported pain flare-ups three to four times a 
week, for an hour, caused by bad weather.  He also complained 
of weakness or numbness in the left lower extremity and 
problems with constipation.  He did not use a cane or a back 
brace.  He could only walk 200 to 300 yards without stopping 
to rest.  While he reported unsteadiness, he denied any falls 
over the past 12 months.  He also noted significant pain with 
bending and stooping.  

On examination, tenderness was noted to the lumbar spine but 
no spasms.  Flexion was to 60 degrees; extension was to 15 
degrees; lateral flexion was to 20 degrees bilaterally; and 
rotation was to 30 degrees bilaterally.  Pain was noted in 
all ranges of motion.  With repetitive testing, the Veteran 
had increased pain with mild fatigue, weakness, and lack of 
endurance.  X-ray studies of the lumbar spine noted 
significant spondylosis at L4-S1 with grade I 
spondylolisthesis of L4-L5.  An October 2004 X-ray study 
showed lumbar spondylosis and mild degenerative facet joints 
from L4-L5 and L5-S1 bilaterally.  Diagnosis was lumbar 
spondylosis with mid to moderate impairment secondary to 
pain.  

In his April 2005 Notice of Disagreement, the Veteran stated 
that his low back pain ran down his left leg all the way to 
the foot.

April 2008 VA X-ray studies showed mild lumbar instability, 
mild anterior subluxation at L5-S1, moderate thoracolumbar 
spondylosis, degenerative facet joints at L5-S1, bilateral 
sacroiliitis, and moderate degenerative disc disease.

In an October 2008 signed statement, the Veteran indicated 
that he could not stand for a long period of time and that 
when he walked people thought that he was drunk because of 
his instability.

The Veteran underwent a VA examination in May 2009.  He 
complained of a constant dull throbbing pain in the low back 
that did not radiate.  He said that as long as he took more 
pain medication than what was prescribed for his back, the 
pain medication was effective.  Sitting for more than 10 
minutes and any type of walking, standing, bending or lifting 
caused increased pain in the lower back.  He also complained 
of constant stiffness, but denied incapacitating flare-ups, 
fatigue or bowel and bladder impairments.  

On examination, extremely poor posture was noted and an 
unsteady and abnormal gait.  An increased kyphotic curvature 
of the thoracic spine was noted.  He ambulated with a cane.  
Range of motion of the lumbar spine was given as follows with 
moderate limitation due to pain: flexion to 60 degrees; 
extension to 5 degrees; lateral flexion bilaterally to 10 
degrees; and lateral rotation to 10 degrees.  Repetition 
caused increased weakness, fatigability, instability, and 
guarding and an additional 10 degrees loss in range of 
motion.  A neurologic examination revealed no neurologic 
abnormalities.  X-ray studies revealed sacroiliitis and mild 
wedging compression of the vertebral bodies of T10 through 
L3.  Diagnosis was lumbar instability, sacroiliitis, and 
degenerative joint disease of the lumbar spine.

When the evidence of record is reviewed under the schedular 
criteria set forth above, the Board finds that a higher 40 
percent rating is not warranted.  Specifically, none of the 
records reflect that the Veteran's flexion of the lumbar 
spine was limited to 30 degrees or less.  In fact, in both 
the December 2004 and May 2009 VA examinations, flexion was 
measured to 60 degrees, and the combined range of motion of 
the thoracolumbar spine was 175 degrees and 105 degrees, 
respectively.  These measurements do not entitle the Veteran 
to a disability rating in excess of his current 20 percent 
disability rating.  There is simply no evidence documenting 
that the Veteran had limitation of flexion to 30 degrees or 
less at any point.  Nor is there any evidence the Veteran has 
favorable ankylosis of the entire thoracolumbar spine.  Thus, 
the evidence clearly shows the Veteran is not entitled to a 
higher rating for his lumbosacral disability on the basis of 
limitation of motion.

The Board also has considered whether an increased rating was 
warranted under Diagnostic Code 5243.  In this regard, there 
was no evidence that the Veteran's lumbosacral spine disease 
ever resulted in incapacitating episodes requiring bed rest 
prescribed by a physician.  As such, the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
is inapplicable to the present case.

The Board acknowledges that the Veteran has repeatedly 
complained of pain associated with his lumbosacral spine 
disease.  The record also reveals that the Veteran has at 
various times taken medication to treat pain.  The VA 
examiners were specifically asked to consider the effects of 
pain, fatigue, weakness, and lack of endurance following 
repetitive use.  After examining the Veteran and considering 
his complaints, the December 2004 VA examiner noted increased 
pain with mild fatigue, weakness, and lack of endurance.  
Additionally, the May 2009 VA examiner explained that 
repetition caused increased weakness, fatigability, 
instability, and guarding and an additional 10 degrees loss 
in range of motion.  Therefore, even considering the effects 
of pain, fatigue, weakness, or lack of endurance, the Veteran 
continued to have motion greater than 30 degrees of forward 
flexion.  In other words, the current 20 percent rating 
assigned contemplates the effect of the Veteran's complaints 
of pain, fatigue, limitation of movement and lack of 
endurance, and an increased rating based solely on pain is 
not warranted.  38 C.F.R. § 4.45, 4.71a, Diagnostic Code 
5237; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that VA must evaluate any associated 
objective neurological abnormalities separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237, Note 1.  The Veteran has described radiation of 
pain to the left leg.  The Board notes that the May 2009 VA 
neurologic examination revealed no neurologic abnormalities.  
Therefore, while there are some subjective complaints of 
radiculopathy, there is no objective medical evidence linking 
such symptoms to his service connected lumbar spine disorder.  
Nor is the Veteran shown to have any associated bowel or 
bladder impairment that would warrant a separate evaluation.  
As such, there is no other provision under which an 
additional separate disability rating may be assigned for his 
back disability.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were  
raised by the Veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  
Therefore, the Board finds that an initial rating in excess 
of 20 percent for a chronic low back disorder is not 
warranted in this case.

Right Wrist

In the March 2005 rating decision on appeal, the Veteran was 
granted service connection for right wrist status post open 
reduction internal fixation of ulnar fracture and awarded a 
10 percent disability rating, effective November 3, 2004.  
The Veteran was rated pursuant to the provisions of 
Diagnostic Code 5215 for rating limitations of the wrist.  
Under Diagnostic Code 5215, a 10 percent rating is warranted 
for palmar flexion limited in line with forearm, or where 
dorsiflexion is less than 15 degrees.  A higher rating of 30 
percent is not assigned unless there is some evidence of 
ankylosis.  

Pursuant to the VA Rating Schedule, normal range of motion of 
the wrist is 70 degrees of dorsiflexion and 80 degrees of 
palmar flexion.  38 C.F.R. § 4.71, Plate I (2009).  In this 
case, the evidence shows that the Veteran is right-handed, 
and thus the rating for the dominant hand applies.  However, 
when dealing with limitations of the wrist this distinction 
is only relevant for ratings of greater than 10 percent.

The Veteran contends he is entitled to a higher rating 
because he now has no strength to use his hands and because 
he has developed arthritis in the wrist (see transcript at 
pp. 7-8).  

VA treatment records dated from November 2004 to April 2009 
do not show treatment for the Veteran's right wrist.  

The Veteran underwent a VA examination in December 2004.  He 
complained of occasional right wrist pain and discomfort.  He 
described the intermittent right wrist pain as a 4 or 5 on 
the pain scale.  He also noted weakness, stiffness, 
instability and lack of endurance.  He denied flare-ups and 
noted decreased strength and problems with dropping objects.  

On examination, range of motion of the right wrist was given 
as follows: palmer flexion to 40 degrees without pain; 
dorsiflexion to 40 degrees without pain, ulnar deviation to 
20 degrees without pain, and radial deviation to 10 degrees 
without pain.  Repetitive testing caused no change in range 
of motion.  No fatigue, weakness, or lack of endurance of the 
right wrist was noted.  Hand grasps were noted as 4+ 
bilaterally.  X-ray showed posttraumatic degenerative 
osteoarthritis of both wrists.  Diagnosis was right wrist 
degenerative osteoarthritis (status post fracture) with mild 
to moderate impairment.

The Veteran underwent a VA joints examination in June 2006.  
Range of motion of the right wrist was noted as follows after 
three repetitions: dorsiflexion to 50 degrees; palmar flexion 
to 20 degrees; radial deviation to 20 degrees from weakness; 
and ulnar deviation to 25 degrees.  An X-ray study of the 
right wrist showed an old fracture of the right radius, but 
otherwise the wrist was within normal limits.  A June 2006 VA 
neurological examination of the joints noted some pain, 
weakness, stiffness and swelling of the right wrist, but no 
heat, redness or giving way.  

The Veteran underwent a VA general medical examination in May 
2009.  The Veteran reported that he was right-hand dominant.  
Since his right wrist fracture on active duty he noted 
constant stiffness and weakness in the right wrist, and a 
constant achy pain that never went away.  He complained that 
he dropped objects very easily if he did not hold them with 
both hands and said that he could not grip anything for very 
long and that his right wrist was beginning to affect simple 
activities such as tying his shoes.  He took pain relievers 
but nothing to relieve the stiffness.  He did not wear a 
wrist brace.  He denied any incapacitating flare-ups.  

On examination, range of motion of the right wrist was as 
follows:  dorsiflexion to 5 degrees, palmar flexion to 10 
degrees, radial deviation to 0 degrees, and ulnar deviation 
to 5 degrees.  Moderate limitation due to pain was noted for 
all measurements.  Repetition involved increased weakness, 
increased guarding, and increased incoordination without 
additional loss of range of motion.  An X-ray study of the 
right wrist showed minimal osteoarthritis.

Based on the evidence of record, an initial rating in excess 
of 10 percent for right wrist status post open reduction 
internal fixation of ulnar fracture is not warranted.  
Limitation of dorsiflexion of the wrist to less than 15 
degrees or limitation of palmar flexion of the wrist to in 
line with the forearm warrants a maximum 10 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2009).  The competent medical evidence of record has shown 
that the Veteran's dorsiflexion of the right hand was to 40 
degrees and palmar flexion was to 40 degrees in December 
2004; and to 50 degrees of dorsiflexion and to 20 degrees of 
palmar flexion in June 2006; and to 5 degrees of dorsiflexion 
and to 10 degrees of palmer flexion in May 2009.  The 
measurements of the first two examinations are not sufficient 
to warrant even the Veteran's current 10 percent rating under 
Diagnostic Code 5215.  The Board notes that the Veteran is 
already in receipt of the maximum available for limitation of 
motion of the wrist under Diagnostic Code 5215.  As there is 
no ankylosis of the wrist, a higher rating under Diagnostic 
Code 5214 is not for assignment.

The Board has also considered the impact of functional loss, 
weakened movement, excess fatigability, incoordination and 
pain.  DeLuca, 8 Vet. App. at 206-07.  In view of the 
Veteran's noncompensable range of motion findings until the 
May 2009 examination, it is apparent that the RO granted the 
10 percent rating as the minimum compensable rating for 
painful motion with joint pathology, see 38 C.F.R. § 4.59, or 
as the 10 percent permitted for osteoarthritis when the 
limitation of motion of the specific joint involved is non-
compensable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2009).  However, because the Veteran is currently receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to now consider 38 C.F.R. §§ 4.40 and 4.45.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Nor is it 
permissible to grant the Veteran a higher rating here for the 
presence of osteoarthritis when his limitation of motion is 
compensable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2009).

In view of the objective evidence cited above, the Board 
finds that the Veteran's service-connected right wrist 
disability does not warrant an initial rating in excess of 10 
percent. 

Increased Rating Claims - Conclusion

The Board has considered the Veteran's assertions that his 
PTSD, spine and right wrist disabilities warrant higher 
disability ratings.  While he is competent to report that his 
symptoms are worse, the training and experience of medical 
personnel makes the medical findings more probative as to the 
extent of the disabilities.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

For all the foregoing reasons, the claims for an initial 
rating in excess of 30 percent for PTSD, for an initial 
rating in excess of 20 percent for a chronic low back 
disorder, and for an initial rating in excess of 10 percent 
for a right wrist disorder must be denied.  Consideration has 
been given to assigning staged ratings for each of these 
claims; however, at no time during the period in question has 
the Veteran's PTSD, spine, and right wrist disabilities 
warranted a higher rating.  See Fenderson, 12 Vet. App. at 
126.  In reaching these conclusions, the Board has considered 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against these claims, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

The Board also finds that the evidence of record does not 
support submission of the file for extra-schedular 
consideration of the disability ratings at issue.  There is a 
three-step analysis for determining whether an extra-
schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  First, there must be a comparison between 
the level of severity and symptomatology of the claimant's 
service-connected disabilities and the established criteria 
found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by 
the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id. at 115-16; see also 
38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalizations).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id. at 116.

After a thorough review of the record, the Board is convinced 
that the Veteran has not met the first step of Thun as the 
Board believes that the rating criteria noted within this 
decision reasonably describes the Veteran's disability levels 
and the symptomatology of his PTSD, his back, and his right 
wrist disorders and their complications during the time 
period of this appeal; moreover, he has not argued that 
exceptional factors, such as interference with employment or 
hospitalizations, are involved in his case.  Therefore, no 
referral for extra-schedular consideration is required in 
this case.

The Board further observes that, even if the available 
schedular rating for the disability is inadequate (which it 
manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his PTSD, lumbar 
disc disease, or right wrist.  Additionally, evidence of 
marked interference with employment due to any of these three 
disorders is not shown.  There is information in the record 
that the Veteran's claim for a total disability rating for 
individual unemployability (TDIU) was recently denied due to 
a lack of evidence that any of his service-connected 
disorders prevented sedentary employment.  There is no 
evidence in the medical records of an exceptional or unusual 
clinical picture suggesting that PTSD, his back pain, or 
right wrist, in and of themselves, markedly impacted his 
ability to obtain and/or maintain employment.

In short, there is nothing in the record to indicate that 
service-connected PTSD, chronic low back pain, and his right 
wrist disorder causes impairment with employment over and 
above that which is contemplated in the assigned schedular 
ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  The Board, therefore, 
has determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.  


ORDER

An initial rating in excess of 30 percent for PTSD is denied.

An initial rating in excess of 20 percent for chronic low 
back disorder is denied.

An initial rating in excess of 10 percent for right wrist 
status post open reduction internal fixation of ulnar 
fracture is denied.




REMAND

Unfortunately, a remand is required in this case as to the 
issue of service connection for interstitial lung disease.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2009).

The Veteran contends that he developed a respiratory 
disorder, claimed as interstitial lung disease, as due to 
either asbestos exposure while serving on board a Navy vessel 
during the Vietnam War or, alternatively, as due exposure to 
environmental hazards encountered during the Persian Gulf 
War.

Service treatment records show that the Veteran was seen in 
March 1968 for difficulty breathing and tightness in his 
chest after spending the day welding and inhaling fumes.  
Possible bronchitis was noted.  His October 1968 discharge 
examination revealed no abnormalities of the lungs and chest.  

His May 1991 Southwest Asia Demobilization/Redeployment 
Medical Evaluation noted that the Veteran checked the no box 
when asked whether he had a cough or sinus infection.  The 
results of a Persian Gulf War examination later in July 1994 
noted that a breathing test showed a mild restrictive lung 
disease.  Reports of service medical examinations found in 
the claims file and dated in April 1991 and January 1995 
showed no abnormalities of the lungs and chest.  An October 
1999 Army hospital chest X-ray showed low lung volumes and no 
acute disease.

Subsequent service treatment records indicate that a May 2003 
service examination noted an abnormal lungs and chest 
clinical evaluation.  The examiner noted chronic obstructive 
pulmonary disease (COPD) and that the Veteran denied being a 
smoker (though he admitted he used smokeless tobacco).  
Pulmonary function tests in April 2003 and August 2003 showed 
a moderate and mild restrictive lung disease, respectively.  
In June 2003 the Veteran was given a profile for a breathing 
disorder and told to limit his physical activity.  

A private physician reported in July 2003 that the Veteran's 
2003 pulmonary function test was better than his 1994 
pulmonary function test suggesting he did not have a 
significant obstructive airway disease.  Dr. B.M.P. also 
noted that the exact etiology of the Veteran's pulmonary 
disease was not clearly apparent.  

An April 2004 examination noted two spots on his lungs.  His 
2004 Medical Evaluation Board and Physical Evaluation Board 
revealed the Veteran had interstitial lung disease that was 
incurred while he was entitled to base pay that did not pre-
exist service, suggesting that he incurred interstitial lung 
disease while on active duty.

Post-service medical records, however, are not clear whether 
the Veteran has a current respiratory or lung disorder.  
Generally, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, in addition to evidence of in-service 
incurrence or aggravation and evidence of a nexus between the 
present disability and service.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

VA treatment records dated from November 2004 to April 2009 
note COPD on the Veteran's problem list of conditions, but 
often state that his lungs were clear on examination.  A June 
2006 VA chest X-ray film showed the lungs were clear of 
infiltrate, but did note mild COPD.

Unfortunately, the December 2004 and May 2009 VA examiners 
did not diagnose whether the Veteran had a current 
respiratory or lung disorder, though the report of the 2004 
examiner, at the time of the Veteran's discharge from 
service, showed an assessment of interstitial lung disease 
with moderate impairment.  Both VA examiners failed to opine 
as to whether any existing or current lung disease may be 
linked to the exposures the Veteran encountered in service in 
Iraq, or to his shortness of breath complaints in service, or 
to some other cause.  Therefore, this matter must be remanded 
for a new VA examination and opinion.  38 C.F.R. § 3.327.

The Board notes that assistance by VA includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).

In this regard, the Board finds that additional development 
is necessary to properly assess any current respiratory or 
lung disorder and its nature, extent, and etiology.  A review 
of the medical evidence of record is negative for any 
established diagnosis of a lung or respiratory disorder since 
discharge, and negative for any medical opinion specifically 
addressing the etiology of any claimed respiratory or lung 
disease and whether such is related to any period of active 
duty.  Similarly, the record is negative for any information 
as to whether the Veteran's condition(s) was (were) caused or 
aggravated by any prior history of smoking tobacco, or to in-
service asbestos exposure, or to any in-service exposure to 
harmful breathing conditions in Southwest Asia.  Given the 
unclear post-service medical evidence, the Veteran's service 
in the Persian Gulf and on Navy ships during the Vietnam War, 
and his different historical periods of active duty in 
between long periods of civilian employment and National 
Guard duty, the Board determines that a contemporary medical 
examination and opinion are needed to further clarify whether 
the Veteran has a current respiratory or lung disorder that 
was caused or aggravated by his military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for a pulmonary examination to determine 
whether the Veteran has a current 
respiratory or lung disorder and, if so, 
the nature, extent, onset and etiology of 
such disorder.  The Veteran's claims file 
must be made available and reviewed by the 
examiner prior to the examination.  While 
the entire claims file shall be reviewed, 
the examiner's attention is directed to 
all medical evidence regarding the 
Veteran's reported social and occupational 
history, to include use of tobacco, his 
claimed exposure to asbestos while serving 
on board Navy vessels during his first 
period of active duty, and his claimed 
exposure to gases, fumes, etc. during his 
service in Iraq and Kuwait in a later 
deployment.  All indicated tests or 
studies should be completed.

The examiner must state whether the 
symptoms reported by the Veteran can be 
attributed to a known clinical diagnosis.  
If so, the examiner must opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
said clinically diagnosed disorder was 
incurred or aggravated by service or is 
otherwise related to the Veteran's periods 
of active duty, active duty for training, 
or inactive duty training.  

The rationale for any opinion expressed 
should be provided in a legible report. If 
the examiner is unable to render an 
opinion without resorting to speculation, 
he or she should so state.

2.  After completion of the above, and any 
additional development deemed necessary, 
the issue of entitlement to service 
connection for interstitial lung disease, 
to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317 or, 
alternatively, to include as due to 
asbestos exposure, should be reviewed.  If 
the determination is adverse to the 
Veteran, he and his representative should 
be provided an appropriate Supplemental 
Statement of the Case and given an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


